Citation Nr: 9931554	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  97-20 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for conversion 
neurosis, currently evaluated as 50 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the veteran's claim for 
an evaluation in excess of 50 percent for conversion 
neurosis.  The veteran, who had active service from April 
1943 to November 1945, appealed that decision to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran suffers from a depressive disorder secondary 
to a cerebrovascular accident, coronary artery disease, and 
insulin dependence diabetes mellitus and his impaired memory 
is attributed to dementia due to vascular problems and 
possible Alzheimer's disease.

3.  Symptomatology associated with the veteran's conversion 
neurosis is productive of no more than considerable social 
and occupational impairment with occasional decrease in work 
efficiency and intermittent periods of an inability to 
perform occupational tasks due to symptoms which include 
sleeplessness, irritability, and anxiety.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
conversion neurosis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.125-4.132, 
Diagnostic Code 9424 (1996 & 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation is plausible and capable of 
substantiation and is therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The Board also is 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required in order to comply with the duty to assist.  See 
38 U.S.C.A. § 5107(a).  

A December 1945 rating decision granted service connection 
for chronic anxiety.  This disability has since been 
recharacterized as conversion neurosis and is currently 
evaluated as 50 percent disabling.  The veteran filed a claim 
in July 1994 in which he requested that this disability be 
reevaluated.  The RO denied the veteran's claim for an 
evaluation in excess 50 percent for conversion neurosis, and 
this appeal ensued.  

In denying the veteran's claim, the RO considered VA 
outpatient treatment reports dated from 1993 to 1994.  Of 
particular relevance, a March 1994 treatment report noted 
that the veteran was taking Xanax for complaints of severe 
anxiety.  The veteran reported restless sleep due to 
nightmares involving his past military experiences, and 
indicated that he got upset over little things.  The 
clinician commented that the veteran should be evaluated for 
post-traumatic stress disorder (PTSD).  

The veteran reported similar complaints when seen in June 
1994.  Mental status examination showed the veteran to be 
alert and mentally clear, with no psychosis present.  The 
examiner stated that the veteran demonstrated multiple 
neurotic symptoms including anxiety, insomnia and frequent 
PTSD nightmares.  The veteran denied hallucinations and 
delusions.  No suicidal or homicidal ideation were reported.  
The veteran reported that his memory had recently 
"slipped."  The clinician commented that organic features 
may have been present which resulted in periods of 
forgetfulness and confusion.  Overall cognitive intellectual 
deterioration was demonstrated, which the clinician 
attributed to possible dementia of unknown etiology.  The 
Axis I diagnosis was anxiety neurosis with PTSD features, and 
the Axis II diagnosis was borderline defective IQ.  The 
veteran was assigned a Global Assessment of Functioning (GAF) 
score of 50 to 60. 

Additional VA outpatient treatment reports dated from July 
1994 to May 1995 were submitted which noted the veteran's 
complaints of insomnia.  In March 1995, however, the veteran 
stated that he was able to sleep better and felt more 
relaxed.  When seen in May 1995, the veteran reported that 
his new medication was helping him sleep and feel better.  
The clinician noted that the veteran was much improved and 
manageable.

In connection with this claim, the veteran underwent a VA 
psychiatric examination in April 1996 to evaluate the nature 
and severity of his conversion neurosis.  The veteran 
appeared to the examination with his wife and son.  During 
the interview, the veteran reported nervousness, avoidant 
behavior, significant memory problems, flashbacks, nightmares 
and symptoms of anxiety.  The veteran's wife stated that he 
would often wander off and not be able to find his way back 
home.  The examiner noted that the veteran appeared to be 
extremely tearful during the course of the interview and that 
he fell asleep at one point. 

On mental status examination, the veteran's mood was noted to 
be sad, dysphoric and gloomy.  His affect was appropriate 
with mood.  He was observed to have psychomotor retardation, 
as he displayed an occasional grimace with a facial tic.  His 
thought content showed a lack of fund of information, poor 
short and long-term recall, but was otherwise goal directed 
and reality oriented.  He denied auditory and visual 
hallucinations except for flashbacks involving traumatic 
events related to his military service.  Speech had a 
decreased amplitude but was normal with respect to rate and 
rhythm.  Judgment was fair with limited understanding of his 
disease process or personal matters.  He had poor insight 
with a reduction in educational level, and he showed a 
decline in memory, language ability and recall.  He also had 
difficulty with mathematics and language.  Under Axis I, the 
examiner reported "[m]ood disorder due to general medical 
condition of multi-infarct dementia from diabetes mellitus.  
Additionally he has PTSD consistent with symptomatology and 
presentation on the day of this evaluation and report by 
history."  The examiner assigned a GAF score of 45.  The 
examiner also characterized the veteran's degree of 
psychiatric impairment as moderate to severe.  It was 
recommended that a guardian be appointed to handle the 
veteran's funds due to a decline in both long and short-term 
memory, as well as deficits in language and mathematic 
abilities. 

The veteran underwent a VA psychological assessment in August 
1997.  A report from that evaluation included the veteran's 
statements that he was bothered by depression, anxiety, an 
increased startled response, night sweats, as well as 
intrusive thoughts, flashbacks and nightmares involving war-
related experiences.  He described significant memory 
problems, explaining that he often wandered off and was 
unable to find his way home.  It was noted that the veteran 
had been married four times and was currently divorced.  He 
reported having seven children from his third marriage.  He 
related that he had not worked since 1980 when he quite his 
job as a construction worker after an incident in which he 
passed out on the job due to diabetes.  According to the 
veteran, a physician had told him at that time not to return 
to work. 

Objectively, the veteran was alert, partially oriented to 
time, and fully oriented to person and place.  His mood was 
described as depressed, tearful and pessimistic.  Affect was 
noted to be subdued but appropriate to the content of the 
interview topic.  His symptoms of depression included poor 
appetite, loss of usual interests, sleep disturbance, 
fatigue, loss of esteem, and feelings of worthlessness.  He 
denied suicidal or assaultive ideation.  The examiner 
observed signs of anxiety during the interview such as 
restlessness, fidgeting, and distractibility.  Thought 
processes were noted to be coherent and relevant, with no 
evidence of delusions.  Cognitive deficits were noted during 
the interview; for instance, the veteran showed decreased 
speed and accuracy on sustained attention and mental tracking 
tasks.  He recalled none of three unrelated words following a 
delay of nearly twenty minutes and was concrete with 
proverbs.  Based on these findings, the Axis I diagnoses were 
PTSD, probable multi-infarct dementia, and mood disorder due 
to diabetes mellitus.  The psychologist provided a GAF score 
of 40.

A report from a VA psychiatric examination performed in 
August 1997 noted the veteran's main complaint to be 
forgetfulness.  The veteran explained that he would get lost 
if he went out of the house alone.  He reported nightmares 
and flashbacks which occurred three to four times a week.  
Mental status examination showed the veteran to be alert.  
His recall was zero out of three, and he was unable to recall 
his birthday, social security number or the name of the 
current president.  He denied both auditory and visual 
hallucinations, as well as suicidal and homicidal ideation.  
The examiner believed the veteran to be incompetent to handle 
his funds.  The examiner concluded with Axis I diagnoses of 
(1) vascular dementia, or dementia due to general medical 
condition, and (2) PTSD.  A GAF score of 40 was provided. 

The veteran was afforded an additional psychiatric 
examination by the VA in January 1999.  At that time, the 
veteran reported that he last worked as a mason in 1981.  He 
said that he was unable to work because he suffered from 
shortness of breath and chest pain.  He reported that he was 
once married for thirty-three years and had seven children.  
He explained that he was currently divorced because he wanted 
to live in Georgia while his ex-wife wanted to live in 
Indiana.  However, he stated that he had been living with his 
ex-wife for the past three years and that they both got along 
fine.  The veteran indicated that he spent most of his time 
sitting in his house, and that he was unable to walk or work 
because of his medical problems (i.e., chest pain, shortness 
of breath, swelling of the feet, and stomach discomfort).  He 
said that his grandchildren would visit him daily.  He 
described his mood as depressed, indicating that he had lost 
interest in activities he once enjoyed such as fishing and 
hunting.  He complained of fatigue, problems concentrating, 
and feeling helpless and hopeless.  He reported impairment 
with respect to both short and long-term memory.  He 
explained that he had difficulty finding himself in familiar 
places.  He did not exhibit paranoid or delusional thinking.  
There were no ideas of reference, thought broadcasting, 
thought insertion, or thought withdrawal.  He described no 
symptoms consistent with panic attacks or obsessive 
compulsive disorder. 

Mental status examination revealed that the veteran was alert 
and oriented to place, person, and the month and year, but 
not to the day of the week or date.  He also appeared 
attentive, cooperative and polite.  He made good eye contact, 
and no involuntary movements were observed.  Speech was 
fluent, goal directed and pertinent, but he demonstrated an 
increased latency of speech.  He described his mood as 
depressed.  The examiner observed the veteran become tearful 
when describing how limited he was in his activities due to 
impairment of memory and vision.  Range of affect was full.  
He admitted that he occasionally heard voices calling out his 
name, but denied visual, olfactory, tactile and gustatory 
hallucinations.  He denied both suicidal and homicidal 
ideation.  No evidence of paranoid or delusional thinking 
were present.  There were no symptoms consistent with panic 
attacks or obsessive compulsive disorder.  Immediate 
attention and recall were 3/3, and recall after three minutes 
was 2/3.  He was able to do serial threes with two errors, 
but was able to correct himself.  He demonstrated 
concreteness in explaining similarities.  He was able to name 
objects, follow a three-stage command, and read and perform 
the command.  Insight and judgment were intact.  The examiner 
stated that the veteran was able to attend to activities of 
daily living and that he demonstrated no impaired impulse 
control.  

Based on these findings, the Axis I diagnoses were (1) 
depressive disorder secondary to medical condition (CVA, 
coronary artery disease, insulin dependent diabetes 
mellitus); and (2) dementia of multiple etiology (vascular, 
probable Alzheimer's).  The veteran was provided a GAF score 
of 50, both presently and for the past year.  The examiner 
determined that the veteran did not meet the criteria for 
PTSD.  The examiner opined that the veteran had significant 
distress and impairment in social, occupational and other 
important areas of functioning because of his depressed mood 
which was secondary to his medical conditions.  

In a VA Form 21-4138 (Statement in Support of Claim) dated in 
April 1999, the veteran's wife stated that she had been 
continuously married to the veteran since February 1955.  She 
said that they were still married and currently living 
together.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v Derwinski, 1 
Vet. App. 49, 55-57 (1990). 

At the time the veteran's original claim was filed, 
conversion neurosis was evaluated using criteria from the 
general rating formula for psychoneurotic disorders.  See 
38 C.F.R. § 4.132, Diagnostic Code 9424 (1996).  Under this 
formula, a 50 percent evaluation was appropriate where the 
ability to establish and maintain effective or favorable 
relationships with people was considerably impaired and, by 
reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency were so reduced as to result in 
considerable industrial impairment.  A 70 percent evaluation 
was warranted for psychoneurosis manifested by severe 
impairment of social and industrial adaptability.  See 
38 C.F.R. § 4.132 (1996).  

A 100 percent (total) disability rating was assigned under 
the former criteria: (1) where the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community, (2) where there 
existed totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or (3) where the individual was 
demonstrably unable to obtain or retain employment.  Id.  
Each of the above three criteria provided an independent 
basis for granting a 100 percent schedular evaluation for 
dysthymic disorder.  See Johnson v. Brown, 7 Vet. App. 95, 
97, 99 (1994).

During the course of this appeal, VA issued new regulations 
for the evaluation of psychiatric disabilities, effective as 
of November 7, 1996.  Where the law or regulations governing 
a claim change while the claim is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v Derwinski, 1 Vet. App. 
308, 312-313 (1991).  The effective date rule established by 
38 U.S.C.A. § 5110(g), however, prohibits the application of 
any liberalizing rule to a claim prior to the effective date 
of such law or regulation.  Id.; Rhodan v. West, 12 Vet. App. 
55, 57 (1998).  Thus, any increase in disability based on the 
revised criteria cannot become effective prior to November 7, 
1996.

Under the revised criteria, a 50 percent evaluation is 
warranted where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  See 
38 C.F.R. § 4.130, Diagnostic Code 9424 (1999).

A 70 percent rating is assigned where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.

Finally, a 100 percent evaluation is warranted where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
Id.

In applying the above criteria, the Board also notes that in 
Mittleider v. West, 11 Vet. App. 181 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102, which requires that reasonable 
doubt on any issue be resolved in the veteran's favor, 
clearly dictates that such signs and symptoms be attributed 
to the service-connected condition.  

Applying the facts of this case to the above criteria, the 
Board finds that the veteran's conversion neurosis does not 
warrant an evaluation in excess of 50 percent under both the 
former and revised criteria.  Applying the former criteria, 
the Board finds that the veteran's conversion neurosis is not 
been manifested by more than considerable impairment of 
social and industrial adaptability.  Although the veteran 
shows signs of severe industrial impairment, such impairment 
is not shown to be the result of his service-connected 
conversion neurosis.  At his psychological evaluation in 
August 1997, the veteran admitted that he quit his job in 
1980 after an incident in which he passed out because of 
diabetes.  The veteran later stated at his January 1999 VA 
examination that he was unable to work because he suffered 
from chest pain, shortness of breath, swelling of the feet, 
and stomach discomfort.  The Board notes, moreover, that the 
veteran's most pronounced psychiatric symptoms which would 
adversely impact industrial adaptability appear to be 
impaired memory and cognitive decline.  The Board emphasizes, 
however, that VA examiners have consistently attributed these 
symptoms to the veteran's nonservice-connected dementia 
secondary to vascular problems and possible Alzheimer's 
disease.  Given these opinions, the Board is not required to 
consider the veteran's memory problems and cognitive decline 
in evaluating his service-connected conversion neurosis.  See 
Mittleider, supra. 

The evidence on appeal also demonstrates that the veteran's 
conversion neurosis has not resulted in more than 
considerable impairment of social adaptability.  The Board 
has considered the veteran's statements that he tends to 
isolate in his house and avoids crowds.  It is noted, 
however, that the veteran's isolation is largely due to his 
nonservice-connected dementia as well as various physical 
disabilities.  In any event, the veteran stated as his most 
recent psychiatric examination that he had been living with 
his ex-wife for the past three years with whom he got along 
fine.  He also said that he had seven children and was 
visited daily by his grandchildren.  Accordingly, the 
veteran's conversion neurosis does not warrant an evaluation 
in excess of 50 percent under the former criteria for rating 
mental disorders. 

Furthermore, the Board finds the veteran's disability picture 
for his conversion neurosis does not warrant an evaluation in 
excess of the currently assigned 50 percent under the revised 
criteria for rating mental disorders since November 7, 1996, 
the date the revised criteria came into effect.  The clinical 
evidence reveals that the veteran demonstrates some 
manifestations described in the criteria for a 70 percent 
evaluation under the revised criteria, (e.g., depression and 
difficulty in adapting to stressful circumstances).  Again, 
however, these symptoms have largely been attributed to 
nonservice-connected disabilities rather than the veteran's 
conversion neurosis.  The examination reports dated in April 
1996 and August 1997 attributed the veteran's mood disorder 
to his multi-infarct dementia due to diabetes mellitus.  
Likewise, the January 1999 psychiatric examination report 
included a diagnosis of depressive disorder secondary to 
medical condition (CVA, coronary artery disease, insulin 
dependent diabetes mellitus.  The Board, therefore, need not 
attribute all of the veteran's symptoms due to depression to 
his service-connected conversion neurosis.  See Mittleider, 
supra. 

In any event, the veteran clearly does not exhibit most of 
the symptoms described in the criteria for a 70 percent 
evaluation under the revised criteria.  For example, there is 
no evidence of suicidal ideation; obsessional rituals which 
interfere with routine activities; speech characterized as 
intermittently illogical, obscure, or irrelevant; near-
continuous panic affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control; spatial disorientation; and neglect in 
personal appearance and hygiene.  Further, as discussed 
above, the veteran does not appear to be unable to establish 
and maintain effective relationships. 

In short, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 50 percent for 
the veteran's conversion neurosis under the former criteria, 
as well as the revised criteria since its effective date of 
November 7, 1996.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 55-56. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  In the 
instant case, however, there has been no showing that the 
veteran's conversion neurosis has independently caused marked 
interference with employment (i.e., beyond that contemplated 
in the assigned 50 percent evaluation), necessitated frequent 
periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular 
standards.  As discussed, the veteran retired in 1980 because 
of diabetes.  Under these circumstances, the Board determines 
that the criteria for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell, 9 Vet. App. at 239; Shipwash v. Brown, 8 Vet. 
App. at 227.




ORDER

An evaluation in excess of 50 percent for conversion neurosis 
is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

 

